Title: Abraham Livingston to the American Commissioners, 20 October 1778: résumé
From: Livingston, Abraham
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


   <Charleston, October 20, 1778: I wrote you on June 10 and 22 that the commercial committee of Congress had ordered several vessels from here. The Flammand’s officers and crew refused to sail here from Massachusetts, the Mellish was destroyed by the British at Bedford, and the ship Hayfield and brigantine Minerva have been ordered to the West Indies. My hopes of sending remittances to France on the public account are frustrated; I will advise you whenever anything further occurs in the mercantile line.>